 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDin that event to issue a certification of representative to the Petitionerfor such unit, which the Board, under the circumstances, finds tobe appropriate for purposes of collective bargaining. If, however,a majority vote for the Intervenor, they will be taken to have indi-cated their desire to remain a part of the existing production andmaintenance unit, and the Regional Director is instructed to issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]Antonio Santisteban&Co., Inc.andAmalgamated ClothingWorkers Union of America,AFL-CIO.Case No. 24-CA-843.November 12, 1958DECISION AND ORDEROn June 27, 1958, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recominending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudical error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.'ORDERUpon the basis of the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Antonio Santisteban & Co., Inc., Hato Rey, Puerto Rico, its officers,agents, successors, and assigns, shall :'We find no merit in the Respondent's contention that Pilar,a union organizer, couldnot have met separately with employee Petra and with employees Rafaela and Efigeniaduring the lunch period on March 6, 1957. The record shows that Pilar met with Petraa few minutes after 11:30 a.m,outside the plant;that Pilar met with the other twoemployees at a restaurant near the plant between 12 :20 p.m. and 12 :30 p.m. ; and thatthe lunch period ran from 11:30 a.m.to 1 p.m.122 NLRB No. 12. ANTONIO SANTISTEBAN & CO., INC.451.Cease and desist from :(a)Discouraging membership in, and activities on behalf of, Amal-gamated Clothing Workers Union of America, AFL-CIO, or anyother labor organization, by discharging or refusing to reinstate em-ployees, or in any other manner discriminating against its employeesin regard to their hire or tenure of employment.(b) Interrogating its employees concerning their membership in,or activity on behalf of, the above or any other union, in a mannerconstituting interference, restraint, or coercion in violation Section8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing WorkersUnion of America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allof such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Petra Muriel de la Paz, Rafaela Camilo de Cruz,Angelica Sanchez, and Efigenia Torres de Resto, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges, andmake each of them whole for any loss of pay she may have sufferedas a result of the discrimination against her in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue under the terms of this Order.(c)Post at its plant in Hato Rey, Puerto Rico, the notice attachedhereto marked "Appendix." 2Copies of said notice, to be furnishedby the Regional Director for the Twenty-fourth Region, shall, afterbeing duly signed by the Respondent, be posted immediately uponreceipt thereof and be maintained by it for sixty (60) consecutivedays thereafter in conspicuous places including all places where no-tices are customarily posted.Reasonable steps shall be taken to2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"'Pursuant to a Decree of the United States Court,of Appeals,Enforcing an Order." 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-fourth Region,in writing, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminate against anyemployee for the purpose of discouraging membership in Amal-gamated Clothing Workers of America, AFL-CIO, or any otherlabor organization.WE WILL NOT interrogate our employees concerning their unionmembership or activity, in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL offer to Petra Muriel de la Paz, Rafaela Camilo deCruz, Angelica Sanchez, and Efigenia Torres de Resto, imme-diate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make each of themwhole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing in the above-namedUnion or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section8(a) (3) ofthe Act.ANTONIO SANTISTEBAN & CO., INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. ANTONIO SANTISTEBAN&CO., INC.47INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charges duly filed, the General Counsel for theNational Labor Relations Board, by the Regional Director for the Twenty-fourthRegion,issued a complaint against Antonio Santisteban&Co., Inc., herein calledRespondent,alleging that it had engaged in unfair labor practices within the meaningof Section 8(a)(1) and(3) of the National Labor Relations Act. 61 Stat. 136, hereincalled the Act.In substance,the complaint alleged that between on or about March 8 and 11, 1957,Respondent interrogated its employees concerning their activities on behalf of theUnion and requested them to produce union membership cards given to them fortheir signatures.The complaint further alleged that on or about March 11, 1957,Respondent discharged employees Petra Muriel de la Paz, Rafaela Camilo de Cruz,and Angelica Sanchez in order to forestall a union campaign among its employeesand to prevent said employees from engaging in activities on behalf of a union atits plant.Itwas further alleged that since on or about June 24, 1957, Respondentrefused to reinstate Efigenia Torres de Resto upon her return to work from maternityleave because she had indicated her willingness to engage in activities on behalf ofthe Union prior to her taking maternity leave in March 1957.Copies of the charge,the amended charges, complaint,and notice of hearing were duly served uponRespondent which filed its answer herein denying the commission of any unfair laborpractice.Pursuant to notice,a hearing was held in Santurce,Puerto Rico,February 19-21,1958.The General Counsel and Respondent were represented by attorneys, andthe Charging Union by its representative.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to introduce evidencepertinent to the issues.Oral argument was waived.Since the close of the hearing,a brief has been received from Respondent which has been duly considered.Upon the entire record in the case, and from my observation of the demeanorof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAntonio Santisteban&Co., Inc., is, and has been at all times material herein, acorporation of the Commonwealth of Puerto Rico, engaged in the manufacture andsale of men's underwear.During the year 1957 it manufactured and sold men'sundershorts to the United States armed services valued at approximately$300,000.During the same period,itpurchased materials valued at approximately $300,000which was shipped to its plants in Puerto Rico, from points located in various Statesof the United States. I find that Respondent at all times material herein was engagedin commerce within the meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDAmalgamatedClothing Workers Unionof America,AFL-CIO, isa labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPetraMuriel de la Paz, hereafter called Petra,worked for Respondent fromSeptember 18, 1953, until her discharge on March 11,1957.During the last 21/zyears of that term, she operated a machine which inserted snaps on men's shorts.At the time of her discharge,her weekly minimum pay was $22.However, becauseshe exceeded her production quota, 380 dozen a day, her earnings in January toMarch 1957 were $24, $25, and $26 per week. Though,as "happened with all thegirls," of whom there were about 135, some of the garments Petra worked on werereturned to her for repair by checkers,neither her supervisor,Virginia Betancourt,nor anyone else, ever criticized the quality or quantity of her work,or her conduct inthe plant.Petra went home to lunch daily at 11:30, and generally met her husband, Jose,at that time in front of Respondent's plant, he being employed nearby.On March 6, 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957,1 while Jose was waiting for his wife,he met Pilar Torres, a union organizer,hereafter called Pilar, who asked him whether he was employed by Respondent.When he informed Pilar that it was his wife who was employed there, she askedwhether his wife would be interested in joining a union.Jose told her he thought it"was a good idea" and asked her to wait until his wife emerged from the plant.When Petra appeared,Pilar asked her whether she would be interested in joining aunion.Petra replied in the affirmative and invited Pilar to come to her home thatevening.Pilar accepted the invitation and appeared at Petra's home that eveningaccompanied by E. B.Gersch, a representative of the Charging Union herein. Pilarasked Petra whether she was interested in organizing a union and if she was, whethershe would invite some of her friends to her home for that purpose.Petra repliedthat she would and was handed a quantity of applications for union membership.On the following day, just prior to the close of the lunch period,Petra talked tothe three other alleged discriminatees herein,Angelica Sanchez,hereafter calledAngelica, Rafaela Camilo de Cruz, hereinafter referred to as Rafaela, and EfigeniaTorres de Resto, hereafter called Efigenia.Petra told them of her meeting with Pilarthe night before and that she had been given union application cards to see if theother employees were interested in forming a union.They replied that they were,and would help collect signatures to the applications.At about 11:30 a.m.of the nextday, Friday,March 8,just before Petra left forlunch, her supervisor,Betancourt,asked her who it was that talked to her husbandoutside the plant.Because she was in a hurry, Petra did not answer her meaning-fully, but told her that later in the afternoon she would talk further with her.Betan-court came to her later in the day at which time Petra told her about the plans thatthe women had for the Union and that Efigenia, Rafaela, and Angelica were willingto help her.Betancourt then told Petra that if she would bring her a few cards,she would also help collect signatures.Believing what Betancourt told her, Petrapromised to bring her some cards the next day,Saturday,when she passed theplant on her way to bring lunch to her husband. She encountered Betancourt onthat day, but not having brought the cards, promised to bring them on the followingMonday.At about 9:30 a.m. of that Monday, March 11, Betancourt approached Petraand asked her whether she had brought the cards.Petra replied that she had broughtone and that it was in her bag. Betancourt fetched the bag for Petra who then gaveher one of the application blanks.Betancourt took the card and stated she wouldgo to the ladies'room to read it. She returned to Petra a little later and told herthat there was "gossip going around."At 11:30 a.m. of the same day, when Petra went to get her card to punch out forthe lunch period, she discovered that her card was not in the rack.She went tothe office and met Antonio Santisteban,president of Respondent,who handed hertwo pay envelopes and a letter, and asked her to sign her timecards.The letterread as follows:MARCH 11, 1957.MRS. PETRA MURIEL,HatoRey, P.R.DEAR MADAM:We regret to inform you that from this date on we must dowithout yourservices as operator of an industrial machine.We must take this decision due to the fact that the Federal Government, forwhom we work,has completely changed the style of the article we manufacture.Having completed one of the present contracts,we are going to proceed toconvert the equipment to adjust it to the new style.We are enclosing check no. 90 in the amount of $44.00 covering twoweeks pay.Very truly yours,ANTONIO SANTISTEBAN & CO., INC.,(Signed)Antonio Santisteban,ANTONIO SANTISTEBAN,President.Angelica Sanchez had been employed by Respondent for approximately 3 yearswhen she was discharged on March 11, 1957.During that entire time, except fora period of 2 weeks, she was engaged in a "tacking operation."Her wage was $22per week, based on a minimum quota of 300 dozen per day. Her work was checkedby Serafina Rodriguez, and her supervisor, Gregoria Caraballo.Ana Rosa Perez,1Unless otherwise indicated, all references to dates herein are to the year 1957. ANTONIO SANTISTEBAN&CO., INC.49secretary,officemanager,and personnel director for Respondent,testified thatAngelica's work was of"very good quality," and that Santisteban was "very wellsatisfied with her job, both in quantity and quality."Angelica reported for work on March 11 and found her machine in need of repairswhich were not completed until about 4 hours later.In the meantime,she helpedsome of the other girls.When she went to punch out for lunch,her timecard wasmissing from the rack. She sought out Santisteban and asked about her card.Hegave no answer but merely asked her to sign her timecards for the previous week andthe 4 hours she worked that day, and tendered two envelopes to her. She againasked him"what was the matter" and he said: "Nothing."She asked whether shewas discharged,and he answered that she was.She did not at that time take thecheck for the wages due her because she wanted to know the reason for her discharge.Angelica subsequently went to the factory for her money and was told that it wasat the office of the Local Labor Board.She went there and found her check cover-ing "wages up to March 11, 1957, $23.66-44 hours;compensation $44." 2Rafaela Camilo de Cruz began work for Respondent on October 5, 1955, as amachine operator sewing seams on the crotch of men's shorts,and continued at thatwork until her discharge on March 11,1957.Her work was also checked by Sera-fina Rodriguez and her supervisor,Gregoria Caraballo.Her minimum salary was$22 which required her to meet a production quota of 95 dozen per day. In the3-4 month period prior to discharge,her earnings ranged from $27 to $34 perweek.The checkers"almost never"returned any of her work for repairs nor wasshe ever warned or disciplined for her attitude or conduct.At noon on March 6,she met Pilar at a lunchroom near Respondent's plant.Afterintroducing herself as a union organizer.Pilar asked Rafaela and Efigenia if theywere interested in organizing a union and whether they would get their coworkersto join.At the same time Pilar handed the two women a number of applicationsfor union membership.On March 11,at the close of the day,Antonio Santisteban tendered two envelopestoRafaela.Having previously learned that Angelica had been fired that noon,Rafaela asked Santisteban why he was firing her and he stated it was because "theywere going into a new type of syle and that the new type did not need [her] opera-tion."When she remonstrated that "new style,[or] old style, all shorts neededthat operation,"he merely answered that he did not need her any more.Workon the new style had not yet commenced.The check which she received indicatedthat it covered"wages up to March 11,1957, $36.29,1week and 8 hours; compen-sation$44.00."Efigenia Torres de Resto was continuously engaged in "crotch work" for Respondentsince 1951 or 1952.During that entire period she never received any complaint fromher supervisor or anyone else connected with management pertaining to the quantityor quality of her work.Mrs. Perez,the personnel director, described her "as an oldtime worker,and a good worker."When, on March 7 as heretofore found, Petra told Efigenia about the conversationwith Pilar and asked if she would help, she replied that she liked the idea very muchbut could not be of any immediate assistance because she was about to take maternityleave.She promised,however, to help as soon as she returned to work.After the other three women were discharged on March 11,but before she left, onor about March 25, Santisteban asked Efigenia "2 or 3 times,many times,"when shewas taking her maternity leave.He informed her she could leave any time shewanted and,contrary to the established practice,offered to pay her maternity leavein advance.3On the day she left, Santisteban told her that at any time she wantedto return he would remove the girl then operating Efigenia's machine, "that [Efigenia]belonged there, and that [her] work was very good."Efigenia's child was born April 20.She went to the factory a week or two beforeMay 20 to collect her maternity leave.She told Mrs. Perez that she could not returnon May 20 because she was not feeling well and that she would bring a doctor'scertificate.Mrs. Perez told her she did not have to do that because there was a lotof work and they were waiting for her to return.2 The parties stipulated that pursuant to Puerto Rico law an employee dischargedwithout cause is entitled to 1 month'sseverance pay, referred to in the record as"compensation."3Under local law, an employer is required to grant maternity leave of 8 weeks athalf-pay to expectant mothers, 4 weeks before the anticipated birth,and 4 weeks afterbirth of the child.505395-59-vol. 122-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout June 20, Efigenia returned to the plant with a certificate from her doctorthat "due to herpost partumcondition a 2 months' home rest was advised." Shegreeted Santisteban "and noticed that he was different in his attitude towards [her]than when [she] left the factory." She told him she had come back to work andhe directed her to Gregoria Caraballo, her supervisor. She did as instructed but wastold by Caraballo that she had nothing for her. Efigenia went back to Santistebanwho repeated that there was no work for her.When she reminded him of hispromise, given before she took her maternity leave, that whenever she returned hewould remove the operator working at her machine, he merely answered, "in a veryharsh way," that there was "no work."Concluding FindingsRespondent offered no evidence to challenge the facts heretofore found.Theimport of its brief is that the General Counsel having failed to establisha prima faciecase of discrimination,Respondent was relieved of any obligation to establish whythese women were discharged.In this view of the state of the record Respondent isgrossly mistaken.The timing of the following principal events alone establishes aprima faciecase of illegal discrimination.Thus (a) the meeting at noon March 6 ofPetra's husband with Pilar,the union organizer,in front of Respondent's plant which,the testimony indicates by reason of Betancourt's inquiry to Petra as to the identifica-tion of Pilar,must have been observed by Betancourt or some other representativeof management;(b) the agreement between Petra,Rafaela, Angelica,and Efigeniato join in securing signatures of other employees to applications for union member-ship;(c) Betancourt's inquiry on March 8 as to the identity of Pilar and her requestfor copies of the union application blank given to Petra by Pilar; (d) the disclosure toBetancourt of the identity and union activity of the four discriminatees involvedherein,and the summary,contemporaneous discharge almost immediately thereafterof three of these women,and that of Efigenia thereafter,particularly in light of theirlong and uncriticized work record.The sum total of these events strongly indicatethat they were all"a part of a deliberate effort by the management to scotch thelawful measures of the employees before they had progressed too far towards frui-tion."N.L.R.B.v. Jamestown SterlingCorp.,211 F. 2d 725 (C.A. 2).Under the circumstances existing here, it was incumbent upon Respondent "toprove the existence of a reason,not within the prohibitions of the Act,sufficient initself to warrant or justify the discharges."N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4).Respondent,however, called no witnesses to establish anyvalid reason for the discharges.Except for the introduction into evidence of thedoctor's certificate pertaining to Efigenia,Respondent rested its case at the conclu-sion of the General Counsel's presentation without offering any evidence to explainwhy it discharged these four employees.The General Counsel'scase, however, disclosed inconsistent reasons ascribed byRespondent for the discharge of these employees.Thus, Ana Rosa Perez, secretary,office manager,and personnel officer for Respondent,testified that Santisteban toldher, almost contemporaneously with the discharges,that he had discharged Petra "forundisciplinary[sic] action in the factory,for damaged work,.her cursing in thefactory and the way she expressed herself against the administration and Mr. Santiste-ban and the supervisors,"and that he had discharged Rafaela for substantially "thesame reason."Santisteban's letter to Petra, however,stated that she was being dis-charged because the Government"has completely changed the style of the article[Respondent]manufactures,"which, in substance is what he told Rafaela when shewas discharged.And, when Angelica asked him why she was discharged he gave herno reason at all.No supervisor was called to rebut the testimony of all the discriminatees that theywere not guilty of any improper conduct and that their work had never been criticized.On the other hand,and even if it be assumed that at the time of the discharges onMarch 11 Respondent had already changed its operations because of a change of styleordered by the Government,no explanation was offered why these experienced andcapable operators could not adjust themselves to the new operation.Indeed,Mrs.Perez specifically admitted"these particular girls werenotdischarged because of thechange."Instead, she testified,they were discharged for "discipline,bad quality ofwork."If,however the latter were the real reasons for the discharges,no explana-tion was offered why Respondent paid any severance pay which is required only ifemployees are discharged without cause..It is now well established that "the failure to give a reason,or the giving ofevasive,inconsistent,or contradictory reasons by management for the discharge ofemployees,properly,may be consideredby theBoard . . . in determining the real ANTONIO SANTISTEBAN & CO., INC.51motive which actuated the discharges." 4On the entire record, I have no hesitationin finding that Respondent discharged Petra, Rafaela, and Angelica, on March 11 toforestall their plans to organize the employees of Respondent,and that by doing soRespondent violated Section 8(a)(3) and (1) of the Act.The timing of the dis-charges, following so closely after Betancourt learned of the union activity and objec-tive of these employees, the summary nature of the discharges of Petra and Angelicain midday only 4 hours after the commencement of the workweek, and the incon-sistent reasons ascribed by Respondent for all three discharges can lead to no otherfinding than that announced above.A similar finding of illegal discrimination must be entered with respect toRespondent's failure to reinstate Efigenia when she returned to work on or aboutJune 20 following her maternity leave. It will be recalled that Efigenia promisedPetra to help organize the plant, a fact of which Betancourt was advised.On theentire record I am convinced that if Santisteban had not been aware on March 11that Efigenia was about to take maternity leave she would also have been dischargedon that day. Santisteban's repeated inquiries between that date and the day sheleft as to howsoonshe was going to take her maternity leave, his unsolicited offer,contrary to established practice, to pay her that leave in advance, point strongly tothat conclusion.The foregoing conclusion is buttressed by what happened on the day Efigeniareturned to work on or about June 20. It will be recalled that on the day inMarch when she left on maternity leave, Santisteban told her that "any time [she]wanted to return, [she] could go back and remove the girl operating [her] machine."When she came back to work, however, Santisteban discharged her abruptly because,he stated, there was "no work."According to Mrs. Perez' testimony, however,there was work available for Efigenia on that day. She testified that Efigenia'smachine had beengivento another operator, and that Santisteban merely toldEfigenia that it would take 2 to 4 days "to fix a new machine for her." On theentire record, and my observation of the demeanor of the witnesses involved, IcreditEfigenia's version of what transpired and what was said on the day shereturned to work.For all the foregoing reasons, I find that Respondent refused to reinstate Efigeniaon or about June 20 for the same reasons it discharged the other three discriminateeson March 11, and that thereby it violated Section 8 (a) (3) and (I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent on March 11,1957, discriminatorily dischargedPetra, Angelica,and Rafaela,and since on about June 20, 1957,has failed to rein-stateEflgenia,I recommend that Respondent be ordered to offer each of themimmediate and full reinstatement to her former or substantially equivalent positionwithout prejudice to her seniority and other rights and privileges,and make each ofthem whole for any loss she may have suffered because of the discriminationagainst her by payment of a sum of money equal to the amount she normallywould have earned as wages from the date of the discrimination to the date of theoffer of reinstatement,lessher net earnings during said period, with back paycomputed on a quarterly basis in the manner established by the board inF.W.Woolworth,90 NLRB 289.In view of the nature of the unfair labor practices committed,I recommend, in.order to make effective the interdependent guarantees of Section 7 of the Act, thatthe Respondent cease and desist from,in any manner,infringing upon the rights.guaranteed in Section7.N.L.R.B.v.Express Publishing Company,312 U.S. 426,.61 S. Ct. 693;N.L.R.B. v. EntwistleManufacturing Company,120 F. 2d 532.(C.A. 4).4N.L.R.B. v. Ilomedale Tractor d Equipment Company,211 F. 2d 309, 314(C.A. 9),.and cases cited therein. 52DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the basis of the abovefindingsof fact andupon the entirerecord in thecase,I make the following:CONCLUSIONS OF LAW1.By discriminatorily discharging Petra Murielde la Paz,Rafaela Camilo deCruz, and Angelica Sanchez, and by discriminatorilyrefusing to reinstate EfigeniaTorres de Resto, Respondent has engagedin and is engaging in unfair labor practiceswithin themeaning ofSection 8 (a) (3) and (1) of the Act.2.By interrogating PetraMuriel de laPaz concerning her union activities,Respondent has engaged in unfair labor practices withinthemeaning of Section8 (a)( I) of the Act.3.The aforesaid unfair labor practicesare unfairlabor practicesaffectingcommerce withinthe meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Seafarers'International Union of North America,Atlantic andGulf District,Harbor and Inland Waterways Division, AFL-CIOandSuperior Derrick Corporation.Case No. 15-00-71.November 12, 1958DECISION AND ORDEROn February 7, 1958, Trial Examiner C. W. Whittemoreissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaintand recommendingthat thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the General Counseland Superior Derrick Corporation, the Charging Partyherein, filedexceptions to the Intermediate Report and supportingbriefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgersand Fanning].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and theentire record inthis case, and hereby adopts the findings of the TrialExaminer onlyto the extent consistent herewith.The complaint alleged that the Respondent violated Section 8(b)(4) (A) and (B) of the Act by picketing at (a) Gretna Street wharfand (b) Dumaine Street wharf, both in New Orleans, Louisiana. TheTrial Examiner found no violation at eitherlocation.ChairmanLeedom and Member Fanning agree as to Gretna, but only for thefollowingreasons :"The motion of the Charging Party that the Board grant oral argument is herebydenied,as the record and the briefs adequately reflect, in our opinion,the Issues andpositions of the parties.122 NLRB No. 6.